Appeal from a decision' and order denying appellant’s motion to delete from an amended commitment under which he is presently imprisoned the words “ to run consecutively ”, which follow sentences of twenty years for the felony of burglary, third degree, as a second offense, and ten years for the felony of grand larceny, second degree, as a second offense. The application was based upon the claim that those words were inserted by the Clerk of the County Court of Kings County without authority. Order affirmed, upon the ground that the challenged phrase was properly included in the amended commitment and was in accord with the opinion and order of the court amending the commitment. Appeal from decision dismissed. Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.